INCENTIVE STOCK OPTION AGREEMENT


INVIVO THERAPEUTICS CORPORATION


AGREEMENT made as of the ___ day of __________, between InVivo Therapeutics
Corporation (the “Company”), a Delaware corporation having a principal place of
business at 7 Fort Washington Place, Cambridge, MA 02139, and ________________
of___________, an employee of the Company (the “Employee”).


WHEREAS, the Company desires to grant to the Employee an Option to purchase
shares of its common stock, $0.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 2007 Employee, Director and
Consultant Stock Plan (the “Plan”);


WHEREAS, the Company and the Employee understand and agree that any terms used
and not defined herein have the same meanings as in the Plan; and


WHEREAS, the Company and the Employee each intend that the Option granted herein
qualify as an ISO.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.           GRANT OF OPTION.


The Company hereby grants to the Employee the right and option to purchase all
or any part of an aggregate of _______ Shares, on the terms and conditions and
subject to all the limitations set forth herein, under United States securities
and tax laws, and in the Plan, which is incorporated herein by reference.  The
Employee acknowledges receipt of a copy of the Plan.


2.           PURCHASE PRICE.


The purchase price of the Shares covered by the Option shall be ______ per
Share, subject to adjustment, as provided in the Plan, in the event of a stock
split, reverse stock split or other events affecting the holders of Shares after
the date hereof (the “Purchase Price”).  Payment shall be made in accordance
with Paragraph 8 of the Plan.


3.           EXERCISABILITY OF OPTION.


Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable over 4 years as follows: 25%
of the Shares shall vest on the first anniversary of the date of this Agreement
and then the remaining shares shall vest in equal monthly installments over the
next 36 months.
 
 

--------------------------------------------------------------------------------

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.


 Notwithstanding the foregoing, in the event of a Change of Control (as defined
below), the Shares which would have vested in each vesting installment remaining
under this Option will be vested for purposes of Section 23(B) of the Plan
unless this Option has otherwise expired or been terminated pursuant to its
terms or the terms of the Plan.


Change of Control means the occurrence of any of the following events:


 
(i)
Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose the
Company or its Affiliates or any employee benefit plan of the Company) pursuant
to a transaction or a series of related transactions which the Board of
Directors does not approve; or



 
(ii)
Merger/Sale of Assets.  A merger or consolidation of the Company whether or not
approved by the Board of Directors, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such corporation) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets; or



 
4.
TERM OF OPTION.



The Option shall terminate ten years from the date of this Agreement, but shall
be subject to earlier termination as provided herein or in the Plan.


If the Employee ceases to be an employee of the Company or of an Affiliate (for
any reason other than the death or Disability of the Employee or termination of
the Employee’s employment for “cause” (as defined in the Plan)), the Option may
be exercised, if it has not previously terminated, within three months after the
date the Employee ceases to be an employee of the Company or an Affiliate, or
within the originally prescribed term of the Option, whichever is earlier, but
may not be exercised thereafter.  In such event, the Option shall be exercisable
only to the extent that the Option has become exercisable and is in effect at
the date of such cessation of employment.
 
 
2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event of the Employee’s Disability or
death within three months after the termination of employment, the Employee or
the Employee’s Survivors may exercise the Option within one year after the date
of the Employee’s termination of employment, but in no event after the date of
expiration of the term of the Option.


In the event the Employee’s employment is terminated by the Employee’s employer
for “cause” (as defined in the Plan), the Employee’s right to exercise any
unexercised portion of this Option shall cease immediately as of the time the
Employee is notified his or her employment is terminated for “cause,” and this
Option shall thereupon terminate.  Notwithstanding anything herein to the
contrary, if subsequent to the Employee’s termination as an employee, but prior
to the exercise of the Option, the Board of Directors of the Company determines
that, either prior or subsequent to the Employee’s termination, the Employee
engaged in conduct which would constitute “cause,” then the Employee shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.


In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one year after the Employee’s
termination of employment or, if earlier, within the term originally prescribed
by the Option.  In such event, the Option shall be exercisable:


 
(a)
to the extent that the Option has become exercisable but has not been exercised
as of the date of Disability; and



 
(b)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of Disability of any additional vesting
rights that would have accrued on the next vesting date had the Employee not
become Disabled.  The proration shall be based upon the number of days accrued
in the current vesting period prior to the date of Disability.



In the event of the death of the Employee while an employee of the Company or of
an Affiliate, the Option shall be exercisable by the Employee’s Survivors within
one year after the date of death of the Employee or, if earlier, within the
originally prescribed term of the Option.  In such event, the Option shall be
exercisable:


 
(x)
to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and



 
(y)
in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Employee not died.  The
proration shall be based upon the number of days accrued in the current vesting
period prior to the Employee’s date of death.

 
 
3

--------------------------------------------------------------------------------

 

 
5.
METHOD OF EXERCISING OPTION.



Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto.  Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option.  Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 8 of the Plan.  The Company shall
deliver a certificate or certificates representing such Shares as soon as
practicable after the notice shall be received, provided, however, that the
Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws).  The
certificate or certificates for the Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Employee and if the Employee shall so request in the notice
exercising the Option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the
Option.  In the event the Option shall be exercised, pursuant to Section 4
hereof, by any person other than the Employee, such notice shall be accompanied
by appropriate proof of the right of such person to exercise the Option.  All
Shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and nonassessable.


 
6.
PARTIAL EXERCISE.



Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.


 
7.
NON-ASSIGNABILITY.



The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution.  The Option shall be exercisable,
during the Employee’s lifetime, only by the Employee (or, in the event of legal
incapacity or incompetency, by the Employee’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process.  Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.


 
8.
NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.



The Employee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Employee.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.
 
 
4

--------------------------------------------------------------------------------

 

 
9.
ADJUSTMENTS.



The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.


 
10.
TAXES.



The Employee acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Employee’s responsibility.


In the event of a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s remuneration,
if any, the minimum statutory amount of federal, state and local withholding
taxes attributable to such amount that is considered compensation includable in
such person’s gross income.  At the Company’s discretion, the amount required to
be withheld may be withheld in cash from such remuneration, or in kind from the
Shares otherwise deliverable to the Employee on exercise of the Option.  The
Employee further agrees that, if the Company does not withhold an amount from
the Employee’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Employee will reimburse the Company on demand, in
cash, for the amount under-withheld.


 
11.
PURCHASE FOR INVESTMENT.



Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:


 
(a)
The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

 
 
5

--------------------------------------------------------------------------------

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and


 
(b)
If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder.  Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).



 
12.
RESTRICTIONS ON TRANSFER OF SHARES.



12.1        The Shares acquired by the Employee pursuant to the exercise of the
Option granted hereby shall not be transferred by the Employee except as
permitted herein.


12.2        In the event of the Employee’s termination of employment for any
reason, the Company shall have the option, but not the obligation, to repurchase
all or any part of the Shares issued pursuant to this Agreement (including,
without limitation, Shares purchased after termination of employment, Disability
or death in accordance with Section 4 hereof).  In the event the Company does
not, upon the termination of employment of the Employee (as described above),
exercise its option pursuant to this Section 12.2, the restrictions set forth in
the balance of this Agreement shall not thereby lapse, and the Employee for
himself or herself, his or her heirs, legatees, executors, administrators and
other successors in interest, agrees that the Shares shall remain subject to
such restrictions.  The following provisions shall apply to a repurchase under
this Section 12.2:


 
(i)
The per share repurchase price of the Shares to be sold to the Company upon
exercise of its option under this Section 12.2 shall be equal to the Fair Market
Value of each such Share determined in accordance with the Plan as of the date
of termination of employment provided, however, in the event of a termination by
the Company for “cause” (as defined in the Plan), the per share repurchase price
of the Shares to be sold to the Company upon exercise of its option under this
Section 12.2 shall be equal to the $.01.



 
(ii)
The Company’s option to repurchase the Employee’s Shares in the event of
termination of employment shall be valid for a period of 18 months commencing
with the date of such termination of employment.



 
(iii)
In the event the Company shall be entitled to and shall elect to exercise its
option to repurchase the Employee’s Shares under this Section 12.2, the Company
shall notify the Employee, or in case of death, his or her Survivor, in writing
of its intent to repurchase the Shares.  Such written notice may be mailed by
the Company up to and including the last day of the time period provided for in
Section 12.2(ii) for exercise of the Company’s option to repurchase.

 
 
6

--------------------------------------------------------------------------------

 

 
(iv)
The written notice to the Employee shall specify the address at, and the time
and date on, which payment of the repurchase price is to be made (the
“Closing”).  The date specified shall not be less than ten days nor more than 60
days from the date of the mailing of the notice, and the Employee or his or
her  successor in interest with respect to the Shares shall have no further
rights as the owner thereof from and after the date specified in the notice.  At
the Closing, the repurchase price shall be delivered to the Employee or his or
her successor in interest and the Shares being purchased, duly endorsed for
transfer, shall, to the extent that they are not then in the possession of the
Company, be delivered to the Company by the Employee or his or her successor in
interest.



12.3        It shall be a condition precedent to the validity of any sale or
other transfer of any Shares by the Employee that the following restrictions be
complied with (except as hereinafter otherwise provided):


 
(i)
No Shares owned by the Employee may be sold, pledged or otherwise transferred
(including by gift or devise) to any person or entity, voluntarily, or by
operation of law, except in accordance with the terms and conditions hereinafter
set forth.



 
(ii)
Before selling or otherwise transferring all or part of the Shares, the Employee
shall give written notice of such intention to the Company, which notice shall
include the name of the proposed transferee, the proposed purchase price per
share, the terms of payment of such purchase price and all other matters
relating to such sale or transfer and shall be accompanied by a copy of the
binding written agreement of the proposed transferee to purchase the Shares of
the Employee.  Such notice shall constitute a binding offer by the Employee to
sell to the Company such number of the Shares then held by the Employee as are
proposed to be sold in the notice at the monetary price per share designated in
such notice, payable on the terms offered to the Employee by the proposed
transferee (provided, however, that the Company shall not be required to meet
any non-monetary terms of the proposed transfer, including, without limitation,
delivery of other securities in exchange for the Shares proposed to be
sold).  The Company shall give written notice to the Employee as to whether such
offer has been accepted in whole by the Company within 60 days after its receipt
of written notice from the Employee.  The Company may only accept such offer in
whole and may not accept such offer in part.  Such acceptance notice shall fix a
time, location and date for the closing on such purchase (“Closing Date”) which
shall not be less than ten nor more than 60 days after the giving of the
acceptance notice, provided, however, if any of the Shares to be sold pursuant
to this Section 12.3 have been held by the Employee for less than six months,
then the Closing Date may be extended by the Company until no more than ten days
after such Shares have been held by the Employee for six months if required
under applicable accounting rules in effect at the time.  The place for such
closing shall be at the Company’s principal office.  At such closing, the
Employee shall accept payment as set forth herein and shall deliver to the
Company in exchange therefor certificates for the number of Shares stated in the
notice accompanied by duly executed instruments of transfer.

 
 
7

--------------------------------------------------------------------------------

 

 
(iii)
If the Company shall fail to accept any such offer, the Employee shall be free
to sell all, but not less than all, of the Shares set forth in his or her notice
to the designated transferee at the price and terms designated in the Employee’s
notice, provided that (i) such sale is consummated within six months after the
giving of notice by the Employee to the Company as aforesaid, and (ii) the
transferee first agrees in writing to be bound by the provisions of this Section
12 so that such transferee (and all subsequent transferees) shall thereafter
only be permitted to sell or transfer the Shares in accordance with the terms
hereof.  After the expiration of such six months, the provisions of this Section
12.3 shall again apply with respect to any proposed voluntary transfer of the
Employee’s Shares.



 
(iv)
The provisions of this Section 12.3 may be waived by the Company.  Any such
waiver may be unconditional or based upon such conditions as the Company may
impose.



12.4        In the event that the Employee or his or her successor in interest
fails to deliver the Shares to be repurchased by the Company under this
Agreement, the Company may elect (a) to establish a segregated account in the
amount of the repurchase price, such account to be turned over to the Employee
or his or her successor in interest upon delivery of such Shares, and
(b) immediately to take such action as is appropriate to transfer record title
of such Shares from the Employee to the Company and to treat the Employee and
such Shares in all respects as if delivery of such Shares had been made as
required by this Agreement.  The Employee hereby irrevocably grants the Company
a power of attorney which shall be coupled with an interest for the purpose of
effectuating the preceding sentence.


12.5        If the Company shall pay a stock dividend or declare a stock split
on or with respect to any of its Common Stock, or otherwise distribute
securities of the Company to the holders of its Common Stock, the number of
shares of stock or other securities of Company issued with respect to the shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to the Company’s rights to repurchase pursuant to this
Agreement.  If the Company shall distribute to its stockholders shares of stock
of another corporation, the shares of stock of such other corporation,
distributed with respect to the Shares then subject to the restrictions
contained in this Agreement, shall be added to the Shares subject to the
Company’s rights to repurchase pursuant to this Agreement.


12.6        If the outstanding shares of Common Stock of the Company shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of
Common Stock of the Company, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares then subject to the restrictions contained in this Agreement such amount
and kind of securities as are issued in such subdivision, combination,
reclassification, merger, consolidation or capital reorganization in respect of
the Shares subject immediately prior thereto to the Company’s rights to
repurchase pursuant to this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

12.7        The Company shall not be required to transfer any Shares on its
books which shall have been sold, assigned or otherwise transferred in violation
of this Agreement, or to treat as owner of such Shares, or to accord the right
to vote as such owner or to pay dividends to, any person or organization to
which any such Shares shall have been so sold, assigned or otherwise
transferred, in violation of this Agreement.


12.8        The provisions of Sections 12.1, 12.2 and 12.3 shall terminate upon
the consummation of a public offering of any of the Company’s securities
pursuant to a registration statement filed with the Securities and Exchange
Commission pursuant to the 1933 Act, in which offering the aggregate gross
proceeds to the Company exceed $10,000,000 and in which the price per share of
such securities equals or exceeds $5.00 (such price subject to equitable
adjustment in the event of any stock split, stock dividend, combination,
reorganization, reclassification or other similar event).


12.9        The Employee agrees that in the event the Company proposes to offer
for sale to the public any of its equity securities and such Employee is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”).  Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Employee has signed such an agreement,
the Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period.


12.10       The Employee acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Employee any material information regarding the business of the
Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Employee by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.


12.11       All certificates representing the Shares to be issued to the
Employee pursuant to this Agreement shall have endorsed thereon a legend
substantially as follows:  “The shares represented by this certificate are
subject to restrictions set forth in an Incentive Stock Option Agreement dated
_________, 2007 with this Company, a copy of which Agreement is available for
inspection at the offices of the Company or will be made available upon
request.”
 
 
9

--------------------------------------------------------------------------------

 

 
13.
NO OBLIGATION TO EMPLOY.



The Company is not by the Plan or this Option obligated to continue the Employee
as an employee of the Company or an Affiliate.  The Employee acknowledges:  (i)
that the Plan is discretionary in nature and may be suspended or terminated by
the Company at any time; (ii) that the grant of the Option is a one-time benefit
which does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options; (iii) that all determinations with
respect to any such future grants, including, but not limited to, the times when
options shall be granted, the number of shares subject to each option, the
option price, and the time or times when each option shall be exercisable, will
be at the sole discretion of the Company; (iv) that the Employee’s participation
in the Plan is voluntary; (v) that the value of the Option is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; and (vi) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.


 
14.
OPTION IS INTENDED TO BE AN ISO.



The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Section 422 of the Code.  Any
provision of this Agreement or the Plan which conflicts with the Code so that
this Option would not be deemed an ISO is null and void and any ambiguities
shall be resolved so that the Option qualifies as an ISO.  Nonetheless, if the
Option is determined not to be an ISO, the Employee understands that neither the
Company nor any Affiliate is responsible to compensate him or her or otherwise
make up for the treatment of the Option as a Non-qualified Option and not as an
ISO.  The Employee should consult with the Employee’s own tax advisors regarding
the tax effects of the Option and the requirements necessary to obtain favorable
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements.


 
15.
NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.



The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option.  A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code.  If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.
 
 
10

--------------------------------------------------------------------------------

 

 
16.
NOTICES.



Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:


If to the Company:
InVivo Therapeutics Corporation
7 Fort Washington Place
Cambridge, MA 02139
Attn: President



If to the Employee:
 
 
 

 
or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.


 
17.
GOVERNING LAW.



This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Massachusetts
and agree that such litigation shall be conducted in the courts of Middlesex
County, Massachusetts or the federal courts of the United States for the
District of Massachusetts.


 
18.
BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.
 
 
11

--------------------------------------------------------------------------------

 

 
19.
ENTIRE AGREEMENT.



This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.


 
20.
MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.


 
21.
WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


22.           DATA PRIVACY.


By entering into this Agreement, the Employee:  (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.


23.           CONSENT OF SPOUSE.


If the Employee is married as of the date of this Agreement, the Employee’s
spouse shall execute a Consent of Spouse in the form of Exhibit B hereto,
effective as of the date hereof.  Such consent shall not be deemed to confer or
convey to the spouse any rights in the Shares that do not otherwise exist by
operation of law or the agreement of the parties.  If the Employee marries or
remarries subsequent to the date hereof, the Employee shall, not later than 60
days thereafter, obtain his or her new spouse’s acknowledgement of and consent
to the existence and binding effect of Section 12.2 of this Agreement by such
spouse’s executing and delivering a Consent of Spouse in the form of Exhibit B.
 
 
12

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has hereunto set his or her hand, all
as of the day and year first above written.



 
InVivo Therapeutics Corporation
       
By:
     
Name:
   
Title: President
           
Employee

 
 
14

--------------------------------------------------------------------------------

 

Exhibit A


NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION


[Form for Unregistered Shares]


To:         InVivo Therapeutics Corporation


Ladies and Gentlemen:


I hereby exercise my Incentive Stock Option to purchase ___________ shares (the
“Shares”) of the common stock, $0.001 par value, of InVivo Therapeutics
Corporation (the “Company”), at the exercise price of $____ per share, pursuant
to and subject to the terms of that certain Incentive Stock Option Agreement
between the undersigned and the Company dated _________, 200_.


I am aware that the Shares have not been registered under the Securities Act of
1933, as amended (the “1933 Act”), or any state securities laws.  I understand
that the reliance by the Company on exemptions under the 1933 Act is predicated
in part upon the truth and accuracy of the statements by me in this Notice of
Exercise.


I hereby represent and warrant that (1) I have been furnished with all
information which I deem necessary to evaluate the merits and risks of the
purchase of the Shares; (2) I have had the opportunity to ask questions
concerning the Shares and the Company and all questions posed have been answered
to my satisfaction; (3) I have been given the opportunity to obtain any
additional information I deem necessary to verify the accuracy of any
information obtained concerning the Shares and the Company; and (4) I have such
knowledge and experience in financial and business matters that I am able to
evaluate the merits and risks of purchasing the Shares and to make an informed
investment decision relating thereto.


I hereby represent and warrant that I am purchasing the Shares for my own
personal account for investment and not with a view to the sale or distribution
of all or any part of the Shares.


I understand that because the Shares have not been registered under the 1933
Act, I must continue to bear the economic risk of the investment for an
indefinite time and the Shares cannot be sold unless the Shares are subsequently
registered under applicable federal and state securities laws or an exemption
from such registration requirements is available.


I agree that I will in no event sell or distribute or otherwise dispose of all
or any part of the Shares unless (1) there is an effective registration
statement under the 1933 Act and applicable state securities laws covering any
such transaction involving the Shares or (2) the Company receives an opinion of
my legal counsel (concurred in by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.
 
 
A-1

--------------------------------------------------------------------------------

 

I consent to the placing of a legend on my certificate for the Shares stating
that the Shares have not been registered and setting forth the restriction on
transfer contemplated hereby and to the placing of a stop transfer order on the
books of the Company and with any transfer agents against the Shares until the
Shares may be legally resold or distributed without restriction.


I understand that at the present time Rule 144 of the Securities and Exchange
Commission (the “SEC”) may not be relied on for the resale or distribution of
the Shares by me.  I understand that the Company has no obligation to me to
register the sale of the Shares with the SEC and has not represented to me that
it will register the sale of the Shares.


I understand the terms and restrictions on the right to dispose of the Shares
set forth in the 2007 Employee, Director and Consultant Stock Plan and the
Incentive Stock Option Agreement, both of which I have carefully reviewed.  I
consent to the placing of a legend on my certificate for the Shares referring to
such restriction and the placing of stop transfer orders until the Shares may be
transferred in accordance with the terms of such restrictions.


I have considered the Federal, state and local income tax implications of the
exercise of my Option and the purchase and subsequent sale of the Shares.


I am paying the option exercise price for the Shares as follows:
 

--------------------------------------------------------------------------------

 
Please issue the stock certificate for the Shares (check one):


¨ to me; or


¨ to me and ________________, as joint tenants with right of survivorship


and mail the certificate to me at the following address:
 
 
 
 
 
 
 



 
A-2

--------------------------------------------------------------------------------

 

My mailing address for shareholder communications, if different from the address
listed above is:
 
 
 
 
 
 
 

 

 
Very truly yours,
         
Employee (signature)
         
Print Name
         
Date
         
Social Security Number

 
 
A-3

--------------------------------------------------------------------------------

 


Exhibit B


CONSENT OF SPOUSE


I, ____________________________, spouse of _____________________________,
acknowledge that I have read the Incentive Stock Option Agreement dated as of
_______________, 200__ (the “Agreement”) to which this Consent is attached as
Exhibit B and that I know its contents.  Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Agreement.  I am
aware that by its provisions the Shares granted to my spouse pursuant to the
Agreement are subject to a right of repurchase in favor of InVivo Therapeutics
Corporation (the “Company”) and that, accordingly, the Company has the right to
repurchase up to all of the Shares of which I may become possessed as a result
of a gift from my spouse or a court decree and/or any property settlement in any
domestic litigation.


I hereby agree that my interest, if any, in the Shares subject to the Agreement
shall be irrevocably bound by the Agreement and further understand and agree
that any community property interest I may have in the Shares shall be similarly
bound by the Agreement.


I agree to the repurchase right described in Section 12.2 of the Agreement and I
hereby consent to the repurchase of the Shares by the Company and the sale of
the Shares by my spouse or my spouse’s legal representative in accordance with
the provisions of the Agreement.  Further, as part of the consideration for the
Agreement, I agree that at my death, if I have not disposed of any interest of
mine in the Shares by an outright bequest of the Shares to my spouse, then the
Company shall have the same rights against my legal representative to exercise
its rights of repurchase with respect to any interest of mine in the Shares as
it would have had pursuant to the Agreement if I had acquired the Shares
pursuant to a court decree in domestic litigation.


I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.


Dated as of the _______ day of ________________, 200__.



     
Print name:

 

 
 
B-1

--------------------------------------------------------------------------------

 